               Case 3:18-cv-01587-JD Document 89-1 Filed 05/28/19 Page 1 of 3



   JOSEPH H. HUNT
 1 Assistant Attorney General
   Civil Division
 2 AUGUST E. FLENTJE
   Special Counsel
 3 WILLIAM C. PEACHEY
   Director, Office of Immigration Litigation
 4 District Court Section
   GISELA A. WESTWATER
 5 Assistant Director, Office of Immigration Litigation
   District Court Section
 6 NICOLE GRANT
   P. ANGEL MARTINEZ
 7 DAVID KIM
   Trial Attorneys, Office of Immigration Litigation
 8 STACEY I. YOUNG
   Senior Litigation Counsel, Office of Immigration Litigation
 9 District Court Section

10           Ben Franklin Station, P.O. Box 878
             Washington, D.C. 20044
11           Telephone: (202) 305-7171
             Email: stacey.young@usdoj.gov
12
     Attorneys for Federal Defendants
13
                                   UNITED STATES DISTRICT COURT
14                                NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
15
     PARS EQUALITY CENTER, et al.,                 )
16                                                 )
             Plaintiffs,                           )   CASE Nos. 18-cv-7818-JD
17                                                 )             18-cv-1587-JD
        v.                                         )
18                                                 )
     MIKE POMPEO, et al.,                          )
19                                                 )   DECLARATION OF STACEY YOUNG IN
             Defendants.                           )   SUPPORT OF MOTION TO EXTEND TIME TO
20                                                 )   RESPOND TO THE COMPLAINT
             and                                   )
21                                                 )
     FARANGIS EMAMI, et al.,                       )
22                                                 )
             Plaintiffs,                           )
23                                                 )
        v.                                         )
24                                                 )
     KIRSTJEN NIELSEN, et al.,                     )
25                                                 )
             Defendants.
26
27
     DECLARATION OF STACEY YOUNG IN SUPPORT OF MOTION TO EXTEND TIME TO RESPOND TO THE
28 COMPLAINT - 1
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD


30
                 Case 3:18-cv-01587-JD Document 89-1 Filed 05/28/19 Page 2 of 3




 1          I, Stacey Young, declare as follows:

 2          1.       I am employed as a Senior Litigation Counsel with the Department of Justice, Civil

 3 Division, Office of Immigration Litigation.

 4          2.       I make this declaration based on my own personal knowledge of the facts of this matter. If

 5 called upon to do so, I could and would testify to the following:

 6          3.       I am a senior litigation counsel assigned to this case.

 7          4.       Defendants’ responsive filings to the complaints in these cases are currently due by

 8 May 28, 2019.

 9          5.       Defendants respectfully request that this Court extend the deadline to respond to the

10 complaints so that the responses would be due by June 18, 2019.

11          6.       On May 28, 2019, I received an electronic mail message from Plaintiffs’ counsel, Sirine

12 Shebaya. Counsel advised that Plaintiffs oppose this extension.

13          7.       Since the production of the Administrative Record, Counsel for Defendants have been in

14 close consultation with the client agency to craft a fulsome response to the complaints in these cases. The

15 State Department recently informed Defendants’ counsel that it has been working diligently to issue a

16 report to Congress that will include information that is highly relevant to this ongoing litigation, including

17 a detailed statistical presentation of the number of waiver applications that have been considered under

18 the Proclamation, the number of applications that have been cleared, and the number of applications that

19 are currently in progress. Defendants believe that the information in this report is critical to addressing the

20 central issues in Plaintiffs’ complaints, and as such will be of exceeding interest to this Court. See Emami,

21 Dkt. No. 74, at 12:6-13 (“The gravamen of the complaint is that the government has flouted its own

22 guidelines and statements about case-by-case determinations of waiver applications in favor of a policy

23 of blanket denials.”).

24          8.       Despite the State Department’s best efforts to issue the report before the May 28, 2019,

25 filing deadline, Department officials have noted that they require additional time to confirm the statistics

26 largely comprising the report. Because these officials are making every effort possible to complete the
27 internal process for the report’s forthcoming public release, Defendants’ counsel find that a short extension
     DECLARATION OF STACEY YOUNG IN SUPPORT OF MOTION TO EXTEND TIME TO RESPOND TO THE
28 COMPLAINT - 2
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD


30
                  Case 3:18-cv-01587-JD Document 89-1 Filed 05/28/19 Page 3 of 3




 1 is necessary to allow the report to be finalized, and to allow the government sufficient time to incorporate

 2 that relevant information in its responsive filing to the Court.

 3           9.       Accordingly, Defendants seek an extension to the deadline to file the responses to the

 4 complaints in these cases so that the Court may have all the requisite information to render a complete

 5 decision on the issues in these cases.

 6           10.      This request is made in accordance with Civil L.R. 6-3, where the Defendants have shown

 7 diligence and substantial need.

 8           11.      Defendants have sought one prior extension on the response deadline in these cases.

 9 Plaintiffs will not be prejudiced by a three-week extension of Defendants’ responsive pleading, and the

10 case schedules should not be negatively affected.

11           12.      This request is made in good faith and not for the purpose of delay. Granting this motion

12 is in the interest of justice.

13 I declare that the foregoing is true and correct under penalty of perjury.

14           13.      Executed on May 28, 2019, in Washington, D.C.

15
                                                   /s/ Stacey Young
16                                                 STACEY YOUNG
                                                   Senior Litigation Counsel
17                                                 U.S. Department of Justice
                                                   Civil Division
18                                                 Office of Immigration Litigation
19

20

21

22

23

24

25

26
27
     DECLARATION OF STACEY YOUNG IN SUPPORT OF MOTION TO EXTEND TIME TO RESPOND TO THE
28 COMPLAINT - 3
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD


30
